ORDERED that, the Court having reviewed this matter and good cause appearing, the order of the Appellate Division is summarily reversed and the matter is remanded to that Court for a reinstatement of the appeal; provided, however, that appellant files its brief and appendix within one week of the filing date of this Order and that Donald S. MacLachlan, Esquire, pays a $200 personal sanction, not chargeable to any client, to the Clerk of this Court within one week of the filing date of this Order. Justice O’Hern would summarily affirm the order of dismissal by the Appellate Division.